ENGEL, Circuit Judge,
concurring in result.
I concur in reversal but for the reasons stated by Judge Guy in his separate concurrence, which I join. I am particularly concerned with Judge Contie’s reliance upon the testimony of James Dreaden. While the trial judge did not make a specific credibility finding with respect to the testimony of Dreaden, it is apparent from his findings that he rejected Dreaden’s testimony that the Union membership knew of and ratified the letter agreement. Since by the time he testified at the trial, Dreaden had left his position as a member of the Kraftco bargaining unit and joined management, the trial judge’s apparent decision not to credit his testimony has some support based upon the witness’ change in interest. I do not believe we may appropriately rely upon the accuracy of Dreaden’s testimony given some years later and after he had assumed a different role and hence had acquired different loyalty, at least where the district judge who heard his testimony apparently did not. This same problem was correctly noted by United States District Judge DeMascio in his special concurrence in the original panel decision.